
	
		II
		111th CONGRESS
		1st Session
		S. 156
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 6, 2009
			Ms. Snowe (for herself,
			 Mr. Kerry, and Ms. Landrieu) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend enhanced small business expensing and to provide for a 5-year net
		  operating loss carryback for losses incurred in 2008 or 2009.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Stimulus Act of
			 2009.
		2.Extension of increased expensing for small
			 businesses
			(a)In generalParagraph (7) of section 179(b) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking 2008 and
			 inserting 2008, 2009, or 2010, and
				(2)by striking 2008 in the heading
			 thereof and inserting 2008, 2009, or 2010.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			3.5-year carryback of net operating
			 losses
			(a)In generalSubparagraph (H) of section 172(b)(1) of
			 the Internal Revenue Code of 1986 is amended to read as follows:
				
					(H)Carryback for 2008 and 2009 net operating
				lossesIn the case of a net
				operating loss for any taxable year ending during 2008 or 2009—
						(i)subparagraph (A)(i) shall be applied by
				substituting 5 for 2,
						(ii)subparagraph (E)(ii) shall be applied by
				substituting 4 for 2, and
						(iii)subparagraph (F) shall not
				apply.
						.
			(b)Alternative tax net operating loss
			 deductionSubclause (I) of
			 section 56(d)(1)(A)(ii) of the Internal Revenue Code of 1986 is amended to read
			 as follows:
				
					(I)the amount of such deduction attributable
				to the sum of carrybacks of net operating losses from taxable years ending
				during 2001, 2002, 2008, or 2009 and carryovers of net operating losses to
				taxable years ending during such calendar years,
				or
					.
			(c)Effective date
				(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to net operating losses arising in
			 taxable years ending after December 31, 2007.
				(2)Alternative tax net operating loss
			 deductionThe amendments made
			 by subsection (b) shall apply to taxable years ending after 1997.
				
